Case 1:20-cr-00470-PKC Document 53 Filed 07/29/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
UNITED STATES OF AMERICA :
S120 Cr. 470 (PKC)
v.
PROPOSED ORDER
ANDREW BROWN,
Defendant. :
— x

 

Pursuant to the discussion between the Court and the parties on the record during the July
29, 2021 conference in this case, it is hereby ordered that with respect to the bail condition
requiring defendant Andrew Brown to hand in firearms that he owns to a police precinct in light
of his arrest, he will be in satisfaction of that bail condition if he hands in those firearms for
storage, during the pendency of his criminal case, to the certified Federal Firearms Licensee

Rescuestuff, Inc., located at 962 Washington Street, Peekskill, NY 10566, provided that before
wu

or at the time he hands in the firearms, Mr. Brown informs Rescuestuff, Inc. bf this case,

Lunt |
nad efskt ae and the nature of the charges, @ 2+7+ of Ke wrth)

Dated: Fuly 29, 2021

New York, New York BLL ,
So Ordered: LZ

The Hon. P. Kevin Castel
United States District Judge
Southern District of New York

 
